Grace, J.
(dissenting). The facts are stated at length in the majority opinion. There is no need of a restatement of them.
As it .appears from the statement of facts in the majority opinion, the plaintiff entered into the peaceable possession of the dwelling house upon the farm where he worked, and he was in actual peaceable possession of it when the defendant'evicted him and his family therefrom, by force.
Defendant sent his wife and servant to the farm with written instructions, which were, in effect, to use as much force as was necessary to take possession of the premises, including the residence occupied by the plaintiff. This, the defendant had no right or authority, under the law, to do. He had no right nor authority to take possession of the premises at all excepting by a lawful method. He did, however, take possession by force, in violation of § 9069, Comp. Laws 1913.
Plaintiff brought an action for forcible detainer under that section, and for damages. The measure of damages in such case is as provided by § 7175, Comp. Laws 1913. He recovered a judgment for his damages, and that judgment should be affirmed.